DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in which” is not clear, what it refers to.

Regarding claim 1, the phrase “characterized in that” is not clear, what it refers to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaita et al. (7,628,125).
Kaita et al. in figures 1-5, disclose a cooling system that can be used on a hybrid system or 5an automotive vehicle body on which a working mechanism is attached, an engine (22) mounted on the vehicle body, an electric motor (31) that is driven and rotated by the engine to generate power or assists in a drive of the engine with supply 10of power. Kaita et al. also disclose an electricity storage device (36) that stores the power generated by the electric motor or supplies the stored power to the electric motor. Kaita et al. also disclose an engine cooling line (40) in which an engine heat-transfer 15medium for cooling the engine flows; an engine cooling pump that delivers the engine heat-transfer medium to the engine cooling line, an engine radiator (43) that is connected via the engine cooling line to the engine to perform heat release of the engine 20heat-transfer medium; an electricity storage device cooling pipe line in which an electricity storage device heat-transfer medium for cooling the electricity storage device flows. Kaita et al. also disclose 

    PNG
    media_image1.png
    495
    702
    media_image1.png
    Greyscale

 
	Regarding claim 3, Kaita et al. disclose 30the engine cooling system including a control valve (Col. 6, lines 50-56)) that controls a flow amount of the engine heat-transfer medium to the 40Attorney Docket No. 112467.PD155US engine radiator, and the engine heat-transfer medium is supplied to the heat-transfer medium heat exchanger regardless of a state of the control valve.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618